Exhibit 10.20

AMENDMENT TO

DERMAVENTURES, LLC

OPERATING AGREEMENT,

MANAGEMENT AGREEMENT

AND

LICENSE AGREEMENT

This Amendment (“Amendment”) is made and effective as of the 18th day of
September, 2009 by and among Helix BioMedix, Inc., a Delaware corporation
(“HXBM”); RMS Group, LLC, an Illinois limited liability company (“RMS”); and
DermaVentures, LLC, an Illinois limited liability company (“DV”).

RECITALS

WHEREAS, DV was formed on December 21, 2006 for the purpose, without limitation,
of marketing and selling skin care products (the “Business”);

WHEREAS, HXBM and RMS are the only members of DV and are parties to that certain
Operating Agreement of DermaVentures, LLC dated as of January 31, 2007 (the
“Operating Agreement”);

WHEREAS, DV, HXBM and RMS are parties to a Management Services Agreement dated
effective as of April 18, 2007 (the “Management Agreement”) with respect to
certain management services provided by HXBM in connection with the operation
and management of DV under the LLC Agreement;

WHEREAS, HXBM has licensed a proprietary bioactive peptide to DV pursuant to the
terms of that certain License Agreement by and between HXBM and DV dated
effective as of April 18, 2007 (the “License Agreement,” and together with the
Operating Agreement and the Management Agreement, the “Agreements”); and

WHEREAS, the parties wish to amend the Agreements pursuant to the terms and
conditions of this Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by all parties hereto, the parties agree as follows:

1. Operating Agreement. As of September 21, 2009 (the “Effective Date”), HXBM
agrees to relinquish its 250 Units and 25% Interest in DV, HXBM’s status as a
Member and Unit Holder of DV shall terminate, and HXBM shall no longer be a
party to the Operating Agreement (except that HXBM shall continue to be entitled
to receive its Management Fee in the aggregate amount of $400,000 as described
in Section 2 below, together with tax distributions with respect thereto). In
exchange, HXBM will be entitled to receive 10% of the gross proceeds of any sale
of DV or its assets in a bona fide arms’ length transaction, provided that
HXBM’s payment shall be reduced by any payment by DV to HXBM of the Management
Fee referenced in Section 2 below and shall also be reduced by any HXBM profits
on the sale of HXBM’s HB64 peptide (“HB64”) to DV, and, in the event that DV
sells or licenses its product line(s) in a bona fide



--------------------------------------------------------------------------------

arms’ length transaction, HXBM will be entitled to receive 10-25% of the gross
proceeds thereof as mutually agreed upon by DV and HXBM in good faith, provided
that HXBM’s payment shall be reduced by any cost of goods and by any HXBM
profits on the sale of HB64 to DV. To the extent any sale or license of DV, its
assets or product line(s) is consummated to an affiliate of DV, such affiliate
shall assume DV’s obligations to HXBM hereunder. Capitalized terms in this
Section 1 not otherwise defined herein shall have the meanings ascribed to them
in the Operating Agreement.

2. Management Agreement. The Management Agreement shall be mutually terminated
as of the Effective Date, and HXBM shall thereafter have no further management
or administrative responsibilities or obligations related to DV or the Business
or with respect to any expenses associated therewith; provided, however, that
HXBM shall continue to be entitled to receive its Management Fee in the
aggregate amount of $400,000 (together with tax distributions with respect
thereto) from the profits of DV in excess of $1,200,000. HXBM agrees to deliver
the DV checkbook and files as directed by DV, and DV may elect if and when to
conduct a review of the DV books and records, will be solely responsible for
preparing and distributing DV K-1 partnership returns and any and all other tax
and other filings, and will be solely responsible for any and all expenses
associated therewith. Capitalized terms in this Section 2 not otherwise defined
herein shall have the meanings ascribed to them in the Management Agreement.

3. License Agreement. As of the Effective Date, the License Agreement will be
amended as follows:

 

  (a) The License Agreement will be mutually terminated on September 30, 2009.

 

  (b) Until the earlier of the expiration of DV’s existing inventory of HB64 and
September 30, 2009, HXBM will be entitled to receive royalty payments equal to
10% of DV’s gross revenues (provided that HXBM’s payments shall be reduced by
any DV cost of goods). Thereafter, DV may purchase additional quantities of HB64
from HXBM at market prices, terms and conditions (currently $85,000/kg subject
to applicable volume discounts).

 

  (c) Through September 30, 2009, DV can require that HXBM purchase DV’s
remaining inventory of HB64 (currently approximately 680 grams) at a price of
$30,000/kg (the price paid by DV to AGHG for such inventory), provided that such
inventory has remained in HXBM’s control.

4. Accounting and Financial Metrics. To the extent possible, all accounting and
financial metrics referenced in this Amendment shall be determined in accordance
with United States generally accepted accounting principles (“GAAP”).

5. Expenses. Each party will bear its own fees and expenses in connection with
the transactions contemplated by this Amendment.

6. Good Faith Cooperation. The parties will use good faith efforts to cooperate
with each other in all matters relating to this Amendment.

 

- 2 -



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Entire Agreement. This Amendment constitutes the entire agreement between
the parties with respect to the subject matter hereof and shall supersede all
prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter hereof. In the event of any
conflict between this Amendment and the Operating Agreement, this Amendment
shall prevail.

7.2 Governing Law. This Amendment shall be construed in accordance with the laws
of the State of Washington, excluding its conflict of law rules. The parties
hereby consent to jurisdiction and venue in the state and Federal courts sitting
in the State of Washington. If either party employs attorneys to enforce any
rights arising out of or relating to this Amendment, the prevailing party shall
be entitled to recover reasonable attorneys’ fees.

7.3 Nonassignability. No party may, directly or indirectly, in whole or in part,
whether by operation of law or otherwise, assign or transfer its rights or
obligations under this Amendment without the other parties’ prior written
consent, and any attempted assignment, transfer or delegation without such prior
written consent shall be void.

7.4 Severability. If any term or other provision of this Amendment is determined
by a court, administrative agency or arbitrator to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Amendment will nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties shall negotiate in good faith to modify
this Amendment so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the fullest extent possible.

7.5 Amendment. No further change or amendment will be made to the Agreements,
except by an instrument in writing signed on behalf of each of the parties
hereto.

[signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by its duly authorized representatives on the date first written above.

 

Helix BioMedix, Inc. a Delaware corporation By:  

/s/    R. Stephen Beatty

Its:   President and CEO

RMS Group, LLC,

an Illinois limited liability company

By:  

/s/    Ralph Katz

Its:   Managing Partner

DermaVentures, LLC,

an Illinois limited liability company

By:  

/s/    Ralph Katz

Its:   Managing Partner

 

- 4 -